IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00109-CV

ALFRED LEE STONE,
                                                            Appellant
v.

CPT. J. YOUNG CORRECTIONAL OFFICER,
INDIVIDUALLY AND SEVERALLY,
                                                            Appellee



                            From the 12th District Court
                               Walker County, Texas
                              Trial Court No. 1829026


                           MEMORANDUM OPINION


       Alfred Lee Stone appealed an adverse judgment rendered against him on March

8, 2019. Stone has now filed a motion to dismiss his appeal. The motion is granted, and

this proceeding is dismissed. TEX. R. APP. P. 42.1(a)(1).




                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed July 17, 2019
[CV06]




Stone v. Young                              Page 2